IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20972
                         Summary Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

v.

WALDIR V. PEDROZA, also known as Juan Carlos Pineiro,
also known as John Doe,

                                         Defendant-Appellant.

____________________________


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

v.

WALDIR PEDROZA-VICTORIA, also known as Charlie,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-97-CR-236-1
                       - - - - - - - - - -
                          July 18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel for Waldir Pedroza-Victoria (Pedroza), the Federal

Public Defender, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 00-20972
                               - 2 -

Pedroza has received copies of counsel’s motion and brief but has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.   See id.

Accordingly, counsel's motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and

Pedroza’s APPEAL IS DISMISSED.   5TH CIR. R. 42.2.